NO. 07-02-00300-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

FEBRUARY
16, 2011
 

 
HUGO PIMIENTA, APPELLANT
 
v.
 
WOODFOREST NATIONAL BANK, APPELLEE 

 

 
 FROM THE 359TH DISTRICT COURT OF MONTGOMERY
COUNTY;
 
NO. 01-09-06078 CV; HONORABLE JAMES H. KEESHAN JR, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
ON MOTION TO DISMISS
 
 
            Appellant
Hugo Pimienta has filed a motion to dismiss
this appeal because he was granted a discharge in his Chapter 7 bankruptcy
proceeding.  No decision of this Court
having been delivered to date, we grant the motion. Accordingly, the appeal is
dismissed. See Tex. R. App. P. 42.1(a)(1). All
costs related to this appeal are assessed against appellant. See Tex. R. App. P. 42.1(d). If dismissal will prevent appellee
from seeking relief to which it would otherwise be entitled, the Court directs appellee to file a timely motion for rehearing.
No motion for rehearing from
appellant will be entertained.
 
                                                                                                James
T. Campbell
                                                                                                            Justice